DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 requires an upper portion of an ornamental tree which is secured to a second plurality of walls.  It is unclear if the upper portion is required to be secured to each of the second plurality of walls?  If the upper portion is secured to one wall which is connected to additional walls, is it considered secured to the plurality of walls? Ore just one wall of the plurality of walls?  For purposes of examination the upper portion will be understood to be secured to at least on wall of the second plurality of walls.
Claims 6-10 are rejected as depending from claim 5 but are not otherwise in-and-of themselves found to be indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US Patent 9,084,497).
Hawkins discloses a bin-type display fixture which resembles a Christmas tree (col. 2 lines 40-50) comprising a plurality of stacked tiers, each tier including a tray or platform on which is a plurality of barriers (col. 3 line 118 - col. 4 line 18). The tray is a base defining a presentation surface where the lip portions are each a base edge.  The barriers are a plurality of walls disposed adjacent the base (tray) and secured to a base edge (lip).  The barriers are considered to be fixed to the base, and a base edge, where they are held in place by each opposing lip and the tray positioned above.  The tiers are stacked and fixed to one another by fasteners such that the barrier (walls) of each tier sit atop the barriers (walls) of the tier below.  See figures 3, 5, 7 and 12. 

Allowable Subject Matter
Claims 1-4 are allowed. The prior art does not teach or suggest an ornamental tree assembly comprising, a base defining a presentation surface and at least one base edge defining a base periphery, a lower portion of an ornamental tree fixedly secured to said presentation surface of said base, a plurality of walls disposed adjacent said base, with at least one of said plurality of walls secured to said at least one base edge, and an upper portion of said ornamental tree fixedly secured to another of said plurality of walls, such that said upper portion of said ornamental tree is inverted and disposed adjacent the lower portion of said ornamental tree when said plurality of walls are in a storage configuration, and said upper portion is upright and extending over said lower portion when said plurality of walls is in a display configuration.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest an ornamental tree assembly comprising, a base defining a presentation surface and at least one base edge, a lower portion of an ornamental tree fixedly secured to said presentation surface of said base, a plurality of walls disposed adjacent said base, with at least one of said plurality of walls secured to said at least one base edge, and an upper portion of said ornamental tree secured to at least one of a second plurality of walls such that said upper portion of said ornamental tree is stackable onto said lower portion of said ornamental tree and said second plurality of walls sit atop said first plurality of walls, wherein each of said first plurality of walls is pivotally secured to at least another of said first plurality of walls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784